COURT OF 
APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-037-CV

  
IN 
RE SHIDEH SHARIFI                                                              RELATOR

  
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's petition for writ of mandamus, the real 
parties’ response thereto, and relator’s reply and is of the opinion that 
relief should be denied. Accordingly, relator's petition for writ of mandamus is 
denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.
 
    
                                                                  PER 
CURIAM


   
PANEL 
B:   LIVINGSTON, DAUPHINOT, and WALKER, JJ.
 
DELIVERED 
March 9, 2004
 

NOTES
1. 
See Tex. R. App. P. 47.4.